                          Case 1:18-cv-01620-VM Document 31 Filed 03/04/19 Page 1 of 4
1 Sf    ' ONV
1)0    ·rn.JF:~. r
EL . r•TRONICALLY FILED
1:                       J/41                POMERANTZLLP
, .... n LFo:/ / I 1                                       Michael Grunfeld
                                                         rngrunfeld@pornlaw .corn
           VIA EMAIL AND U.S. MAIL                                                                              March 1, 2019

           Peter E. Kazanoff
           Simpson Thacher & Bartlett LLP
           425 Lexington Avenue
           New York, NY 10017

           Re: In re Ubiquiti Networks, Inc. Securities Litigation, 18-cv-01620 (VM) (S.D.N.Y.)

           Dear Mr. Kazanoff:

                  I write on behalf of Lead Plaintiff Xiya Qian, in response to your letter dated February
           22. 2019 and pursuant to Rule H.B. I of the Court's Individual Rules of Practice. Your letter does
           not identify any "pleading deficiencies" in the Consolidated Amended Class Action Complaint
           (-·Complaint") for the reasons explained below. 1

                    The claims in the Complaint are timely. Defendants do not argue that the entire
           Complaint is time-barred-just that "substantial portions" are untimely. Even that argument is
           easily rebutted. In Merck & Co. v. Reynolds, 559 U.S. 633 (2010), the Supreme Court held that
           the statute of limitations does not start to run until the plaintiff has discovered "facts showing
           scienter[, which] are among those that 'constitut[e] the violation."' Id at 649-53. The Complaint
           pleads scienter allegations that first came to light within two years of when the initial complaint
           in this action was filed in February 2018, as described in the section addressing scienter below. 2

                   Moreover, Defendants cannot possibly argue that the many misstatements that they made
           since 2016 are time-barred. (See. e.g., 11 207, 215, 223, 227, 229, 235, 241, 246, 266).
           Defendants also do not address the timeliness of whole categories of misrepresentations,
           including quantitative metrics related to the Ubiquiti Community "beginning in February 2017"
           (ii 244), Defendants' failure to disclose that Ubiquiti was subject to an SEC investigation since
           December 2016 (1if 197-98, l 99(viii), 259-63), statements made after the Citron Report(§ V.H),
           and that Ubiquiti had no basis for its forecasted financial performance during that time(§ V.E).

                      The false and misleading statements alleged in the Complaint are actionable.
           Defendants argue that seven categories of allegedly false statements and omissions are not
           actionable. But Defendants ignore the common thread across these categories whereby they
           made several types of misstatements all in the service of misrepresenting the basic nature of
           Ubiquiti 's business model. They are also wrong for the following reasons.

                   Ubiquiti Community Statements. Defendants do not contest the falsity of their statements
           related to the Ubiquiti Community. They argue only that the Complaint fails to plead materiality

           1
               1  and § references in this letter refer to the corresponding paragraphs and sections of the Complaint.
           2
               The Complaint also alleges many recent facts constituting other elements of Defendants' violations.

                           600 Third Avenue, New York, New York 10016 tel: 212.661.1100 www.pomerantzlaw.com
                                       NEW YORK          CHICAGO
           Case 1:18-cv-01620-VM Document 31 Filed 03/04/19 Page 2 of 4

                                                                             POMERANTZ LLP
Peter E. Kazanoff                                                                March 1, 2019

or scienter. Defendants, however, do not cite a single source to support their argument that the
Community metrics-which were essential to Ubiquiti's "disruptive business model" (fl
J03-17)-were immaterial. That is because a complaint may not be dismissed on materiality
grounds unless statements "are so obviously unimportant" that "reasonable minds could not
differ [as to] their importance." Ganino v. Citizens Utils., 228 F.3d 154, 162 (2d Cir. 2000). In
addition, the adequacy of the Complaint's scienter allegations are addressed below.

        Internal Control Statements. Defendants again primarily challenge whether these
misstatements were made with scienter, which is addressed below. Defendants also ignore the
different reasons why the Complaint alleges these statements were false at different time periods,
including I - before Ubiquiti disclosed its internal control failures (1 218); 2 - while Defendants
claimed they were remediating those failures (1 226); and 3 - after they said the failures were
fixed (1 231 ). The sheer breadth of Ubiquiti' s internal control failures and Defendants'
unfounded reassurances after the failures were disclosed support the Complaint's allegations.
(See § IV.B.b); In re Petrobras Sec. Litig., 116 F. Supp. 3d 368, 380-81 (S.D.N.Y. 2015);
Varghese v. China Shenghuo Pharm. Holdings, 672 F. Supp. 2d 596, 606-08 (S.D.N.Y. 2009).

       Accounts Receivable Statements. The cases that Defendants cite on this topic do not
apply because the Complaint does not allege merely that Ubiquiti's reported accounts receivable
were inconsistent with how similarly labeled figures were reported in foreign countries. Rather,
the Complaint alleges that Ubiquiti's accounts receivable were not supported based on what
Ubiquiti's counterparties described as their trade payable obligations (which should have
informed Ubiquiti's assessment of its receivables), the fact that the SEC is investigating
Ubiquiti's "accounting practices, financial information ... and relationships with distributors,"
and Ubiquiti's more fundamental problems with its distributor relationships. (See§ IV.D).

        Statements Concerning Ubiguiti's "Disruptive Business Model" Are Not Puffery. The
Complaint alleges that Defendants falsely attributed Ubiquiti's "disruptive business model" to
~pecific factors-including its "price disruptive offering," low expenditures, and the Ubiquiti
Community-while failing to disclose improper practices at the heart of Ubiquiti 's business
model. (fl 97-117 and § V .C). That is not puffery. See In re Signet Jewelers Ltd Sec. Litig.,
2018 U.S. Dist. LEXIS 199809, at *36 (S.D.N.Y. Nov. 26, 2018) (statements ••not puffery when
viewed in context" of omitted information); In re VEON Ltd Sec. Litig., 2017 U.S. Dist. LEXIS
152240, at *28 (S.D.N.Y. Sep. 19, 2017) (holding disclosures were sufficiently specific).

        Financial Forecasts. Defendants did not have any basis for their forecasts for the second
quarter of fiscal 2018 because by November 9, 20 I 7, the FrontRow camera had already been on
the market for nearly three months, Ubiquiti was well over a month into its second quarter, and
Defendants were motivated to inflate these forecasts to call attention away from the Citron
Report. (fl 187, 256, 324-25). Defendants do not point to any "meaningful cautionary language"
related to these statements or to any cases in support of their argument.

        Defendants' Actionable Omissions. Defendants ignore the allegation that as of December
2016, a far-reaching SEC investigation was not only "likely," but had already begun. (iii!
196-98). See Mena/div. Och-Ziff Capital .Mgmt. Grp., 164 F. Supp. 3d 568, 584 (S.D.N.Y. 2016)
(sustaining claim that defendant "misled investors by suggesting" the company was not facing a
potentially material investigation). Defendants also do not cite any support for their position that
                                                 2
                Case 1:18-cv-01620-VM Document 31 Filed 03/04/19 Page 3 of 4

                                                                                             POMERANTZ LLP
Peter E. Kazanoff                                                                                    March 1, 2019

Ubiquiti did not have a "reportable relationship" with Streak.wave, which was one of its top
distributors through 2015 (when Ubiquiti stopped naming its distributors). (ff 145, 151, 161-64).

           Post-Citron Report Statements. Defendants cherry-pick two of Pera's statements
following the Citron Report but ignore his other statements in which he "went to great lengths to
specifically deny the Citron Report's allegations" and to perpetuate Ubiquiti's false narrative.
(§ V.H). Defendants also ignore the fact that after the Citron Report, they continued to make the
same type of misstatements that they had been making earlier in the Class Period. The Complaint
describes those statements in topic-specific sections and, to avoid duplication, cross-references
them in its discussion of Defendants' misstatements following the Citron Report. (1271 ).

       Defendants incorrectly contend that the Complaint attributes all misstatements to
all Defendants. The Complaint states specifically which Defendant signed each periodic SEC
filing and explains that references to these filings "refer to the filings that were signed ... by the
individuals described in this footnote." (if 199 n.18). The Complaint also expressly refers back to
that explanation when referencing these filings later and states which Defendant made
misstatements contained in other sources. (See, e.g., ,r,r 202-04).

         The Complaint pleads a strong inference of scienter. Defendants cite isolated
allegations that they argue do not show scienter, but fail to read the Complaint "as a whole." In
re Philip Servs. Corp. Sec. Litig., 383 F. Supp. 2d 463, 476 (S.D.N.Y. 2004). Furthermore,
Defendants ignore entirely most of the facts that the Complaint alleges to show Defendants'
scienter, including Pera's unusually tight control of Ubiquiti (11 333-37); Defendants'
knowledge of problems with distributors (ff 138, 339); Pera's devoting insufficient resources to
financial controls (1,r 341-46); the suspicious nature of the misstated Ubiquiti Community
metrics (ff 125-29); Pera's denials following the Citron Report (1,r 270-82); Defendants' direct
involvement with internal control failures (1338); their motive to commit fraud, including Pera's
incentives tied to his buyout of the Grizzlies (ff 179, 347-48, 350); Streakwave's undisclosed
relationship with Ubiquiti (1349); the SEC's investigation since at least December 2016 (1352);
Defendants' roles at Ubiquiti and signing of SOX certifications (,r,r 332, 340); additional red
flags (ff 189-93); and the relation of the misconduct to Ubiquiti's core operations (ff 351, 353-
54). This evidence supports a strong inference of scienter under both the "motive and
opportunity" and "conscious misbehavior or recklessness" tests. See In re Van der Moo/en
Holding NV. Sec. Litig., 405 F. Supp. 2d 388, 404-06 (S.D.N.Y. 2005); In re Re/co, Inc. Sec.
Litig., 503 F. Supp. 2d 611,646 (S.D.N.Y. 2007) ("concrete benefit" supports motive).

        The Complaint adequately pleads loss causation. Ubiquiti's disclosure of the SEC
subpoena supports loss causation even though it came after the Citron Report because the Report
only partially revealed the fraud and Defendants continued to espouse their false narrative after
the Report. Freudenberg v. E*Trade Fin. Corp., 712 F. Supp. 2d 171, 202-03 (S.D.N.Y. 2010)
("partial disclosures" support loss causation); see also In re Gentiva Sec. Litig., 932 F. Supp. 2d
352, 387-88 (E.D.N.Y. 2013).-Moreover, Defendants do not contest that other disclosures of the
fraud adequately allege loss causation. (See ,r,r 286-88, 296-98, 304-05, 320-21, 324-25). 3

           For all of these reasons, Defendants do not have any basis to file a motion to dismiss.

3
    Defendants Section 20(a) argument fails because it is premised entirely on their arguments related to Section IO(b).

                                                            3
           Case 1:18-cv-01620-VM Document 31 Filed 03/04/19 Page 4 of 4

                                                              POMERANTZ LLP
Peter E. Kazanoff                                                 March I, 2019

                                           Best regards.


                                           1w)H41
                                           Michael Grunfeld


Cc: Hon. Victor Marrero




             SO ORDERED.

             3-              ~ ·
                            ~S.D.J.




                                       4
